DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed February 12, 2019 is received and entered.
2.	Claim 8 is amended.  Claims 1 – 10 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 2 – 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the recitation of “an original feature” lack proper antecedent basis because this term was introduced in claim 1.  It is unclear whether this additional recitation is the same “feature” as set forth in claim 1 or whether it is another “original feature”.
Regarding claim 2 and 8, the recitations of “an electro-oculogram acquisition module” lack proper antecedent basis because this term was introduced in claim 1.  It is unclear whether this additional recitation is the same “module” as set forth in claim 1 or whether it is another “electro-oculogram acquisition module”.
Regarding claim 8, this claim is directed to both an apparatus and method steps of using the apparatus and are therefore indefinite.  See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  See also, Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim 8 is directed to both an apparatus and a method based simultaneously requiring the physical structure of an apparatus (lines 3 – 8) and while depending from a method claim (lines 1 – 2) simultaneously.  A recitation claiming both an apparatus and a method simultaneously is indefinite.
It is recommended that Applicant rewrite this claim to be an independent apparatus claim that is configured to perform operations that correspond to the method steps of claim 1.
Regarding claims 3 – 7 and 9 and 10, these claims are rejected based on their respective dependence from claims 2 and 8.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 8 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 8, this claim is rejected under 35 USC 101 as being directed to neither a "process" nor a "machine," but rather embracing / overlapping two different statutory classes for at least the reasons stated above with regard to the rejection of this Ex parte Lyell, 17 USPQ2d 1548, 1551 (Bd. Pat. App. & Inter. 1990).
Regarding claims 9 and 10, these claims are rejected based on their dependence from claim 8.

Allowable Subject Matter
8.	Regarding claim 1, this claim is allowed.
9.	Regarding claims 2 – 7, these claims would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
10.	Regarding claims 8 – 10, these claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action.

Conclusion
The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure includes: Lu et al. (U.S. Pub. 2011/0289030), Min et al. (U.S. Pub. 2006/0061544), Zhuang et al. (U.S. Pub. 2016/0078771), Wu et al. (U.S. Pub. 2008/0154111), Klin et al. (U.S. Patent 9,510,752), and Ledley et al. (U.S. Patent 4,320,768).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626